Citation Nr: 0605042	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  97-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
chronic fatigue syndrome with granulomatous lymphadenitis and 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his parents, and his wife


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION
  
The veteran served on active duty from August 1987 to August 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision, which granted service 
connection for chronic fatigue syndrome with , granulomatous 
lymphadenitis and major depression and assigned an initial 40 
percent rating effective from November 30, 1993.  In May 
2000, the Board made the 40 percent rating effective from 
August 4, 1991 (the day after the veteran's separation from 
active duty).  This case was most recently remanded in 
October 2003.


FINDING OF FACT

Since the grant of service connection, the veteran's chronic 
fatigue syndrome with granulomatous lymphadenitis and major 
depression has not been manifested by anemia, dyspnea, edema, 
or incapacitation of at least six weeks per year; the veteran 
has maintained good social functioning during the vast 
majority of the appeal period and has never reported having 
panic attacks; the record does not reflect that this 
condition has resulted in frequent hospitalization or 
markedly interfered with employment.  


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 
40 percent for chronic fatigue syndrome with granulomatous 
lymphadenitis and major depression.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.321, 4.14, 
4.88b, 4.117, 4.126, 4.130, 4.132, Diagnostic Codes 6354 
(effective beginning November 29, 1994), 7709 (effective 
prior to and beginning October 23, 1995), 9405 (effective 
prior to November 7, 1996), and 9434 (effective beginning 
November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A March 2004 VA 
letter advised the veteran of the four Pelegrini II elements. 

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, this was 
harmless error.  The March 2004 notice letter was followed by 
readjudication of the veteran's claim in an April 2005 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claim, 
and respond to VA notices.  In a November 2005 letter, the 
veteran was advised that the Board would consider various 
rating criteria that had changed during his appeal, and it 
enclosed copies of criteria which he had not previously been 
provided.  Neither the veteran nor his representative have 
responded to this letter.  

Numerous VA and private medical records are in the claims 
file, as well as employment-related letters, lay statements, 
and the transcript of the veteran's October 1999 Board 
hearing.  In an August 2005 letter, the veteran was advised 
that the Veterans Law Judge who conducted this hearing was no 
longer employed by the Board and he was given the option to 
have a new hearing.  The veteran was advised that if he did 
not respond to this letter the Board would assume that he did 
not want a new hearing.  To date neither the veteran nor his 
representative have responded to this letter.  He underwent 
numerous VA examinations (and the reports of these 
examinations have been reviewed).  He has not indicated that 
there are any outstanding records pertaining to his claim.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.   

II.  Rating in excess of 40 percent for chronic fatigue 
syndrome  
with granulomatous lymphadenitis and major depression
 
Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's disability 
has three components: chronic fatigue syndrome, granulomatous 
lymphadenitis, and major depression.  Care must be taken not 
to evaluate the same manifestations of disability under more 
than one applicable code. This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14.  

This appeal has been pending since August 1991, and relevant 
rating criteria have changed over the years.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board must consider both the former and the current schedular 
criteria.  See  VAOPGCPREC 7-2003.  The application of any 
liberalizing rule to a claim is prohibited prior to the 
effective date of such law or regulation.  38 U.S.C.A. 
§ 5110(g).  

The Board will first consider the veteran's physical symptoms 
(chronic fatigue syndrome and granulomatous lymphadenitis), 
then consider his psychiatric symptoms of major depression, 
and conclude with extraschedular considerations.


A.  Chronic fatigue syndrome/granulomatous lymphadenitis

Prior to October 23, 1995, lymphogranulomatosis (Hodgkin's 
disease) was evaluated under Diagnostic Code 7709.  Under 
this criteria, a 30 percent rating is warranted for 
occasional low-grade fever, mild anemia, fatigability, or 
pruritus.  A 60 percent rating is warranted with general 
muscular weakness with loss of weight and chronic anemia, or 
secondary pressure symptoms, such as marked dyspnea, edema 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health.  38 C.F.R. § 4.117, 
Diagnostic Code 7709 (effective prior to October 23, 1995).

Under the revised Diagnostic Code 7709, 100 percent 
evaluation is to be assigned with active disease or during a 
treatment phase.  It is further noted that the 100 percent 
rating should continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after the discontinuance of such 
treatment the appropriate disability rating should be 
determined by a mandatory VA examination.  If there has been 
no local recurrence or metastasis, the disability is to be 
rated on residuals. 38 C.F.R. § 4.117, Diagnostic Code 7709 
(effective October 23, 1995).

The criteria for evaluating chronic fatigue syndrome became 
effective November 29, 1994.  Under this criteria, a 40 
percent rating requires debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  (This condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician).  A 
60 percent rating requires signs and symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic 
Code 6354.  (It is under Diagnostic Code 6354 that the RO has 
assigned the veteran's 40 percent rating). 

The veteran first sought VA outpatient treatment for a 
"knot" in his left axilla in January 1992.  Weight was 172 
lbs.  He was hospitalized at VA in February 1992 for 
complaints of tiredness and axillary lymphadenopathy.  Weight 
was 170 lbs.  He did not report any weight loss, anorexia, 
night sweats, fevers, chills, recent infection, or trauma.  
He underwent a left epitrochlear node excisional biopsy which 
was significant only for granuloma (i.e., there was no 
evidence of malignancy).  He was diagnosed as having 
lymphadenopathy of the left axilla and left epitrochlear 
lymph node, probably cat-scratch fever.   

At a March 1992 outpatient visit, he reported that he felt 
well.  In October 1992, he returned complaining of a two-week 
history of lymph node enlargement in his left groin.  Weight 
was 164 lbs.  He was given medication and advised to try warm 
soaks.  In January 1993, his mother called to say that since 
his return from the Gulf War, the veteran had experienced 
fatigue, weight loss, night sweats, fevers, and enlarged, 
sore, and inflamed lymph nodes.  In October 1993, he was seen 
in an outpatient setting complaining of tiredness and 
swelling in both elbows.  He was assessed as having probable 
sarcoidosis.  Weight was 164 lbs.  He was given a course of 
steroids after which (in November 1993) he reported made him 
feel somewhat better.  Weight was 170 lbs at that time.  

He was hospitalized at a VA facility in January 1994 
reporting a 2 1/2 year history of lymphadenopathy, arthralgias, 
fevers, headaches, generalized malaise, and weight loss of up 
to 25 pounds at a time.   During this hospitalization, he was 
noted to have some shotty lymphadenopathy in the bilateral 
axilla and inguinal nodes.  After 11 days of hospitalization, 
he was discharged home on his wishes.  

At a November 1994 VA examination, he reported that since his 
January 1994 hospitalization, he had taken Prednisone with 
some improvement.  He said that he had had about one flare-up 
per year over the last three years (each one lasting for 
about four months).  He had lost a lot of weight but said he 
had gained most of that back.  He said that the night sweats 
were worse last year compared to the present.  He said that 
he still had periods (usually lasting about two weeks) in 
which he would have one to ten watery bowel movements a day.  
He was on no special diet, and he said the loose stools were 
not related to meals.  On examination, no lymphadenopathy was 
appreciated.  There were nontender and well-healed scars on 
the left epitrochlear and left axilla.  Following the 
examination, he was assessed as follows: chronic fatigue 
syndrome not found on examination, chronic lymph node 
inflammation with night sweats, generalized weakness and 
tiredness, diarrhea, body aches, and shortness of breath, 
episodic in nature. 

In April 1995 he sought VA outpatient treatment for 
complaints of fever, night sweats, chills and general and 
worsening malaise.  His weight was 183 1/2 lbs.  He was 
hospitalized in May 1995 for complaints of nausea and 
probable dysthymia.  He also complained of (in pertinent 
part) nausea after each meal, and decreased energy level.  He 
was discharged later that month and told to return in one 
month for a general follow-up examination.  He was instructed 
to return earlier if his nausea or vomiting was not relieved 
or his lymphadenopathy worsened.  At a July 1995 outpatient 
visit, he continued to complain of arthralgia, migratory 
arthritis, intermittent lymphadenopathy and diarrhea, with 
nausea but no vomiting. 

At a July 1995 hearing, the veteran reported that he had had 
trouble sleeping.  He said he did not really sleep until he 
"just finally collapse[d]."  He also complained of diarrhea 
and swelling lymph nodes.  He was seen in an outpatient 
setting in November 1995 complaining of fever.  

At a March 1996 VA examination, he said that his illness came 
in cycles with daily fatigue.  He denied weight loss, chills, 
fever, or night sweats.  On examination, there were no 
epitrochlear nodes, inguinal nodes, or splenomegaly.  

In April 1996, the veteran was admitted to a VA Persian Gulf 
Referral Center.  He complained of episodic, cyclic 
arthralgia, fatigue, fever, shotty lymphadenopathy, weight 
loss, diarrhea, and night sweats.  He said that the lymph 
nodes swelled all over, but denied any chills or history of 
rash.  During his episodes, his stools were watery.  On 
examination, his weight was 180 lbs. and right cervical 
lymphadenopathy was shotty.  During the hospitalization, no 
systemic rheumatologic disease was found.  The sleep lab 
recommended pain management and educated the veteran about 
necessary sleep hygiene.  No sleep studies were needed.  

The veteran was seen in an outpatient setting in August 1996 
for swollen lymph node and joint aches.  On examination, 
there was no obvious joint swelling.  Weight was 179 lbs.  He 
reported that he could not sleep due to pain and had trouble 
falling asleep.  Some nights he was not sleeping at all.  He 
reported feeling "on edge," with decreased appetite and 
concentration.  

At  a March 1997 local hearing, the veteran testified that 
his condition affected him three to four months out of the 
year, and that he had been incapacitated twice in the most 
recent year.  Medications apparently would ease the symptoms 
but they eventually recurred.  He said when they swelled, his 
lymph nodes grew to the size of softballs.  He could 
physically see them without touching them.  He was not taking 
any medication at present.  He said he had essentially lost 
three jobs due to his condition and even his marriage.  

At a July 1999 VA examination, the veteran denied any chills 
or fever.  He said his weight was stable and was presently 
unaware of any swollen lymph nodes.  He continued to be 
bothered by fatigue, however.  The examiner did not detect 
any lymphadenopathy or splenomegaly, nor any bleeding bruises 
or petechiae.  The impression was chronic fatigue syndrome 
with associated chronic granulomatous lymphadenitis.    

At his October 1999 Board hearing, the veteran testified that 
his chronic fatigue syndrome "just comes and goes."  When 
his physical health went, he could not arise in the morning.  
He felt physically tired which made him mentally tired.  This 
would sometimes last three to four months, sometimes just a 
week.  He then would start to feel better and then it would 
come back.  His spouse (a registered nurse) said that she had 
not seen him be able to keep a job for over a year.  She said 
that some days he could not get up out of bed or if he tried, 
he would be too fatigued to do anything.

At a July 2001 VA chronic fatigue syndrome examination, the 
veteran reported having an occasional fever (up to 101 
degrees).  He also said he had some vague joint stiffness and 
pain.  His weight had apparently remained stable.  He had not 
had any bleeding problems or evidence of ease of bruising.  
According to the veteran, his lymph nodes tended to enlarge 
and then disappear.  Examination revealed no palpable nodes 
whatsoever.  He was afebrile and other vital signs were 
normal.  He appeared in no acute distress, well nourished, 
well developed, alert, and cooperative.  The examiner 
detected no lymphadenopathy.  

At a July 2001 VA outpatient visit (to establish himself at a 
new clinic), the veteran reported joint pain in his knees and 
ankles.  He denied any fever, night sweats or weight loss.  
He had normal bowel movements. He denied nausea or vomiting.  
Weight was 212 lbs.  He was alert, well developed and in no 
acute distress.  Extremities revealed no clubbing, cyanosis, 
and edema, and there was no hepatosplenomegaly.  He said that 
he took as many as 20 Tylenols a day for joint pain.  He 
sought outpatient treatment in July 2002 for insomnia.  He 
said he went to bed at nine and was sometimes unable to sleep 
the rest of the night.  He said he lacked urgency in the 
morning.  Weight was 207 lbs.  He was well nourished, well 
developed, and physically normal.  In a June 2004 letter, a 
VA physician confirmed that the veteran was in good health, 
had no significant medical problems, and was taking no 
prescribed medications.  

At a December 2004 examination, the veteran reported frequent 
infection to cold viruses.  He said that he was told that he 
had lost his immune system.  He said his lymph node 
enlargement tended to come and go.  He had headaches but no 
recent fever.  He had insomnia and stated that some nights he 
did not sleep at all (other nights, he might sleep an hour or 
two).  He had taken various medications but he was not taking 
anything now.  He complained of muscle aches, myalgias, and 
arthralgias.  He only took 800 mg. of ibuprofen daily.  He 
stated that he had general malaise and fatigued quite easily.  
He had intermittent sore throats, but had not developed any 
joint swelling or redness.  On examination, the neck was 
supple and the thyroid gland was not enlarged.  There was no 
palpable adenopathy in the neck.  He had some small shotty 
inguinal and axillary adenopathy.  The abdomen revealed no 
hepatosplenomegaly.  

In summary, the medical evidence since the initial grant of 
service connection clearly reflects that the veteran has had 
intermittent symptoms of lymphadenopathy and chronic fatigue 
syndrome, for which he has taken medication and sought 
outpatient treatment.  He even was hospitalized for these 
symptoms in January 1994, May 1994, and April 1996, although 
it does not appear that surgical, radiation, antineoplastic 
chemotherapy procedures were actually necessary.  Moreover, 
he has not been hospitalized since April 1996, and the record 
has never reflected the anemia, dyspnea, or edema required 
for a 60 percent rating under the prior Diagnostic Code 7709.  
While the veteran did appear to lose some weight in the 
period between February 1992 and April 1995 (ranging from a 
high of 170s lbs to a low of 164 lbs), he weighed over 182 
lbs. by April 1995 and in fact has weighed over 200 lbs. 
since July 2001.  

The Board acknowledges that the claims file includes a one-
sentence memorandum associated in May 1997, in which Thomas 
C. Wilson, M.D., wrote the following:

This is to advise you that according to 
the [veteran's] physical findings and 
medical records he will have swollen 
glands, diarrhea, sleeplessness and flu 
like symptoms for at least six weeks 
total duration per year.   

Yet other documents dated in 1997 (and in fact dated during 
the entire time of the veteran's appeal) does not reflect 
such a level of incapacitation.  For example, there were no 
documented outpatient visits in 1997, and at his March 1997 
local hearing, the veteran said that his condition had 
incapacitated him only twice in the most recent year (and 
that he was not taking medication at present).  Indeed, there 
are no records of outpatient visits between August 1996 and 
July 2001.  While there is no question that the veteran has 
had physical symptoms arising from his chronic fatigue 
syndrome and lymphadenopathy, the clinical evidence simply 
has not reflected, since the initial grant of service 
connection, the level of incapacitation which would warrant a 
rating in excess of 40 percent.  

B.  Major depression

Under the general rating criteria in effect prior to November 
7, 1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405.

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  Under the revised criteria for 
rating depression, a 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The relevant evidence concerning the veteran's psychiatric 
symptoms include outpatient and hospitalization records dated 
between February 1993 and July 1998; reports of VA 
examinations conducted in November 1994, March 1996, July 
1999, August 2001, and December 2004; statements from the 
veteran's mother, a former employer, and a family friend; and 
transcripts of hearings conducted in July 1995, February 
1996, March 1997, and October 1999.  

The veteran regularly sought psychiatric treatment between 
early 1993 and mid-1998.  Much of his early symptomatology - 
including depression and decreased sleep - seemed to arise 
from his dissolving marriage (he divorced in 1995).  However, 
he exhibited fairly consistent social relations thereafter.  
For example, he reported having several friends during his 
testimony at a July 1995 local hearing, and a family friend 
even wrote a lay statement on his behalf in February 1996.  
The veteran said he had girlfriends (and a normal sex life) 
at a March 1996 examination and he even remarried in 1999.  
While he occasionally evidenced limited insight and impaired 
judgement (such as at November 1994 VA examination), memory 
problems (at a May 1995 hospitalization), flattened affect 
(at a March 1996 outpatient visit), and depression (at a July 
1998 outpatient visit), he has never reported having panic 
attacks and has consistently appeared coherent, logical, and 
oriented with no hallucinations or loose associations.

His Global Assessment of Functioning (GAF) score has remained 
consistent: with the exception of a GAF score of 50 at a July 
1998 outpatient visit, it was noted to be 45 at a March 1993 
hospitalization, a July 1998 outpatient visit, a July 1999 
examination, an August 2001 examination, and a December 2004 
examination.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  

Yet as detailed above, the veteran has maintained good social 
functioning for the vast majority of this appeal period.  
While he had "questionable" suicidal ideation at a March 
1993 outpatient visit and said he "thought of suicide" 
during a March 1996 outpatient visit, he nevertheless denied 
suicidal ideation at a November 1994 examination, a March 
1997 outpatient visit, a July 1998 outpatient visit, a July 
1999 examination, an August 2001 examination, and a December 
2004 examination.  Moreover, an examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

In short, the preponderance of the evidence is against a 
finding that, since the initial grant of service connection, 
the veteran's major depression has warranted a rating in 
excess of 40 percent.  38 U.S.C.A. §  5107.




C.  Extraschedular considerations

A higher rating may apply if this case presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, with such factors as marked interference with 
employment or frequent periods of hospitalization.  See 
38 C.F.R. § 3.321(b)(1).  

Although the veteran was hospitalized in February 1992, 
January 1994, May 1995, and April 1996, he has not been 
hospitalized in the ensuing nine years.  The evidence also 
does not reflect that his condition has markedly interfered 
with his employment.  Over the course of this appeal, he has 
been employed by various entities, including at a lumber 
company (beginning in 1991), at an airplane parts company 
(1993), with his brother-in-law in construction (1994), in a 
prison as a security guard (1996), and selling insurance 
(1997).  At his August 2001 VA examination, he reported that 
he worked in construction when there were jobs for him.  
Following the examination, the VA physician specifically 
concluded that the veteran "did not provide evidence of 
unemployability on the basis of his depression."  At a 
December 2004 VA examination, the veteran confirmed that he 
was presently working full time in construction.  In his 
report, the VA examiner wrote that while he did not know how 
long the veteran would be able to sustain employment, the 
veteran had nevertheless not currently lost time from work 
due to depression.

The claims file contains no opinion that the veteran is 
unable to work due to his service-connected condition.  
Moreover, the 40 percent schedular rating already assigned is 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  Therefore, remanding this 
case for referral to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).




ORDER

An initial rating in excess of 40 percent for chronic fatigue 
syndrome with chronic lymphadenitis, granulomatous, and major 
depression, is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


